Citation Nr: 1443991	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  08-13 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss as a residual of a traumatic brain injury.

2.  Entitlement to service connection for tinnitus, to include as a residual of traumatic brain injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active service from May 1964 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2007 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits on appeal. 

In a March 2012 decision, the Board denied service connection for bilateral hearing loss and for tinnitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims. 

In an April 2014 Memorandum Decision, the Court affirmed the Board's decision that denied compensation for hearing loss on a direct basis and remanded the newly raised theory of entitlement to service connection for hearing loss based on a brain injury the Veteran asserts he received during a grenade explosion in service for further proceedings consistent with the decision.  While not directly addressed in the Court's discussion, the Court did note that the Veteran was also appealing the issue of entitlement to service connection for tinnitus that was also denied in the March 2012 Board decision.  Thus, the Board concludes that the issue of entitlement to service connection for tinnitus, to include as due to a brain injury, was also remanded for further proceedings consistent with the decision in light of the fact that the Court did not affirm that part of the decision.

In March 2012, the Board remanded the issue of entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) for the RO to issue a statement of the case.  In a June 2013 rating decision, a higher 30 percent rating was assigned for PTSD and the RO issued a statement of the case that same month.  Neither a VA Form 9, Appeal to Board of Veterans' Appeals, nor other correspondence equivalent to a substantive appeal was timely received from the Veteran pertaining to the claim for a higher rating for PTSD.  The Veteran's representative submitted an August 2014 brief noting the issues included entitlement to increased rating for PTSD.  However, even if liberally construed as a substantive appeal, it is not timely in that the Veteran had 60 days from the date of the June 2013 statement of the case to submit a substantive appeal.  38 C.F.R. § 20.302 (2013).  Therefore, the Board finds that an appeal of that issue has not been perfected and that issue is not on appeal.


REMAND

The Veteran asserts that he suffered head injuries when a grenade exploded close to him during service and that his hearing problems are caused by a traumatic brain injury (TBI).  The Board notes that the Veteran's military occupational specialty in service was that of an armament machinist.

As a VA examination and opinion has not yet been obtained to address the Veteran's assertions that hearing loss and tinnitus are related to a TBI in service, the Board finds a remand is necessary to obtain an opinion to fairly decide the claims for service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to determine whether the Veteran sustained a TBI in service, and if so, whether the Veteran has residual bilateral hearing loss or tinnitus.  The examiner must review the claims file and should note that review in the report.  All indicated studies should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disabilities and continuity of symptomatology since service.   The examiner should provide the following:


(a) Opine whether the Veteran sustained a TBI as a result of a grenade explosion in service.  

(b) If so, opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran sustained bilateral hearing loss as the result of a TBI in service.

(c) Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran sustained tinnitus as the result of a TBI in service.  

(b) Opine whether it is at least as likely as not (50 percent or greater probability) that tinnitus is the result of any disease or injury in service or manifested within one year following separation from service.  

2.  Then, readjudicate each of the issues remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

